Exhibit 10.1 JIN JIE CORP. 409 - 4th Floor, Tsui King House Choi Hung Estate Hong Kong January 14, 2010 Shlomo Palas ( I.D. 057313579 ) 17 Etrog St. Rosh Hayyn Israel 48570 ("Palas") Samuel Keshet ( I.D. 030164529 ) 19, Reuven St. Zichron Ya'akov Israel 30900 ("Keshet") Eliezer Weinberg ( I.D. 065137408 ) 6, Hayarkon St. Haifa Israel 34465 ("Weinberg") (Palas, Keshet and Weinberg together are called the "Principals") Green Biofuels Holdings Ltd. an Israel company, 17 Hactrog Street Rosh Hayin, Israel ("GBH") Cally Kai Lai Lai ("Lai") and Wei Xiang Zeng ("Zeng") 409 - 4th Floor, Tsui King House Choi Hung Estate Hong Kong Dear Sirs: RE: Carbon Credit Project Contract Acquisition This letter sets out our agreement ("Agreement") reached among Jin Jie Corp. ("JJC"), with Palas,Keshet, Weinberg and GBH as Vendors (the "Vendors ") regarding the transfer and sale b y GBH of allof the interest and rights to the assets and business of the GBH Carbon Credit Project, including know-how, trademarks, patents, agreements and all other assets (the "the GBH Carbon Credit ProjectAssets") to JJC, a company traded on the non-NASDAQ Over the Counter Bulletin Board, upon theterms and conditions set forth in this Agreement. At the time of this Agreement, the assets of the GBHCarbon Credit Project includes advanced stages of agreements for the turn key development of carbonreduction and carbon credit creation projects. Any contracts of GBH regarding the GBH Carbon CreditProject will be assigned to JJC at the closing, at no additional cost and will be deemed to have beenacquired b y JJC pursuant to this Agreement. Acquisition 1. GBH hereby agrees to transfer to JJC all the GBH Carbon Credit Project Assets on the terms andsubject to the conditions set out in this Agreement. The transaction will include assumption ofany responsibilities of GBH related to the GBH Carbon Credit Project under signed agreements.The business and contracts of the GBH Carbon Credit Project will be referred to as the "GBHBusiness". The Vendor will transfer the GBH Carbon Credit Project Assets directly to JJC or an operatingsubsidiary of JJC. Consideration 2. In payment for the sale and transfer of the GBH Carbon Credit Project Assets to JJC, JJC willassume and carry out all GBH's responsibilities under the agreements for carbon reduction. ThePrincipals may lend funds to GBH in order to commence certain of the said agreements and theparties acknowledge that JCC will use Financing (defined below) proceeds to repay same. ThePrincipals will keep accurate records of the loans and expenditures made with loan proceeds toqualify for reimbursement. Share Sales and JJC restructuring 3. Lai and Zeng are each the holders of 500,000 restricted shares of JJC. There are a total of1,900,000 common shares and no preferred shares outstanding in the capital of JJC. JJC will splitits common stock thirty five (35) for one such that Lai and Zeng will hold 35,000,000 commonshares of restricted stock. Total JJC stock outstanding prior to the Financing will be 66,500,000common shares. JJC will also change its name to Blue Sphere Corporation. 4. Lai and Zeng together will sell for a price of $0.001 per share to each of the Principals 5,584,000common shares. Such shares will be fully vested and transferred on Closing. 5. Lai and Zeng together will sell for a price of $0.001 per share to each of Zetta Services Ltd. ofBVI and Ehud Barzily Holding and Investments Ltd. of Israel ( together, the "Facilitators")1,675,000 common shares. Such shares will be fully vested and transferred on Closing. 6. The total common share fully diluted position of JJC after transfer of the Lai and Zeng Shares asabove and the Financing (described below) will be such that the Principals and Facilitators willhave 20,102,000 out of 67,000,000 shares, or just over 30% of JJC, including the Financinginitial shares will be newly issued restricted securities. Shares issued on exercise of theFinancing warrants and later equity fundraisings will be in addition to the 67,000,000 shares. Laiand Zeng will cancel such of their shares as may be necessary to reach the 67,000,000 sharecapitalization indicated here. 2 7. The Principals and the Facilitators acknowledge that the Lai and Zeng shares will be restricted asto sale under US securities laws and will carry a restrictive legend indicating such restrictions. Inaddition, the Principals and the Facilitators agree that the Lai and Zeng shares transferred to themwill be held in escrow b y JJC's attorneys and may not be sold, encumbered or released to thePrincipals or the Facilitators for two years after Closing. At the end of the two year period theescrowed shares will be unconditionally released from escrow to their owners. However, ifduring the escrow period there is an offer from an arm's length third party to purchase or mergewith the entire company, the Principals' and the Facilitators' shares will be released from escrow to tender to the offer for the company. EquityFinancing 8. JJC will arrange for JJC to complete a financing prior to or upon Closing of $500,000 (the"Financing") comprising units priced at $0.50 per unit, each unit consisting of one share and oneshare purchase warrant. Each warrant will be exercisable at a price of $0.75 for five years. 9. The Financing net proceeds will be used in part to repay the Principal's loan, and for advance ofthe GBH Business and for working capital after Closing. Within the next four to six months after Closing, JJC will raise an additional $500,000 eitherthrough exercise of Financing warrants or otherwise at market rates, which proceeds are to beused in the GBH Business. Closing Closing of the transactions contemplated herein (the "Closing") will occur on or before February10, 2010 or on such other date as the parties may agree, at such place and time as determined b yJJC, acting reasonably. Due Diligence JJC and the Vendors will each have the right, b y the closing date, to conduct due diligence on theothers in connection with the transactions contemplated hereunder. Each of JJC and the Vendorsand their respective accountants, legal counsel and other representatives will have full accessduring normal business hours to the management, properties, books, records, contracts,commitments and other documents of the others and their subsidiaries in connection with thetransactions contemplated herein. Standstill Agreement The Vendors agree that they will not for a period ending the earlier of Closing or February 10,2010, negotiate with any party other than JJC as to the disposition or development or jointventure of the GBH Carbon Credit Project Assets. The parties may extend the term of this clauseb y mutual agreement. 3 Representations The Vendors represent and warrant to JJC that: (a) GBH will on or before Closing use its best efforts to transfer or cause to be transferredthe GBH Carbon Credit Project Assets to JJC free and clear of any charges,encumbrances, liens or claims; (b) the GBH Carbon Credit Project has property rights and interest in the GBH CarbonCredit Project Assets and holds interests in all aspects of the GBH Carbon Credit ProjectAssets , and to the best of the Vendors knowledge, the GBH Carbon Credit ProjectAssets do not infringe upon the intellectual rights of any other party. 14A. JJC represents and warrants to the Vendors that: (a) On Closing JJC will be without liabilities other than legal fees accrued for the purpose ofthis transaction and accounting fees for required filings with the SEC in the maximumamount of $40,000, for which there will be sufficient funds in its treasury. There will beno claims or litigation outstanding against JJC; (b) JJC should hold harmless and indemnify the Vendors for any future claims, if any,related to the period prior to the closing; (c) JJC has filed all reports (other than Form 8-K reports) required under the SecuritiesExchange Act of 1934 for the preceding 12 months (or for a shorter period that JJC wasrequired to file such reports and materials); and (d) B y 4 business days after Closing, JJC will file "Form 10 information" with the SECreflecting its status as an entity that is no longer an issuer described in Rule 144(i)(1). 4 Closing Conditions This Agreement and the Closing hereof is subject to the following: (c) the Financing being closed or funds being held in escrow pending the Closing; (d) JJC will have no liabilities other than those described in clause14A(a), and will be up todate in its filings with the SEC; (e) The GBH Carbon Credit Project Assets will be assigned and delivered to JJC, with consent from the contracting partner; (f) The Principals may appoint 2 representatives to the board of directors of JJC to take effect after Closing from a total of three directors. (g) JJC having entered into employment agreements with each of the Principals on terms satisfactory to JJC and the respective Principals whereby the Principals will expend noless than 75% of their full time and energy on the GBH Business; (h) each of the Principals having agreed not to compete with the GBH Business while employed and for a period of one year after they terminate employment with JCC; and (i) no material adverse change will have occurred to the GBH Business or to JJC business (j) JCC shall be liable and fully indemnify the Vendors for any claim whatsoever resulting from the filing of the 8-K with the SEC or any related report thereto. . Pre and Post Closing Covenants JJC and the Vendors hereby covenant to the other as follows: (k) until Closing the Vendors will conduct the GBH Business in the ordinary and normal course; and (l) the Vendors acknowledge that JJC will be required to provide substantial disclosure about the GBH Business and its management to the SEC and they agree to fully co­operate to provide in a timely manner such information and disclosure about the GBHCarbon Credit Project Assets and the GBH Business as JJC's legal counsel and auditorsmay request. Binding Agreement This Agreement is intended to be binding. General All dollar references are United States dollars. JJC will pay the legal costs of the transaction for the acquisition of the GBH Carbon Credit Project Assets, and the costs to the Vendors of their complying with the terms of this Agreement, including without limitation their own lawyers for review of documents. 5 Our signatures below indicate our intention to be legally bound to the above terms. JIN JIE CORP. Per: Authorized Signatory Global Biofuels Holding Ltd. Per: Authorized Signatory Shlomo Palas Shmuel Keshet Eliezer Weinberg Cally Kai Lai Lai 6
